Citation Nr: 0531243	
Decision Date: 11/18/05    Archive Date: 11/30/05

DOCKET NO.  01-00 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to an increased rating for a torn right 
medial meniscus with chondromalacia of the right patella, 
postoperative, currently evaluated as 10 percent disabling.

2.  Entitlement to an initial evaluation in excess of 10 
percent for advanced degenerative osteoarthritic changes of 
the right knee.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from October 1960 until 
October 1983.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a September 1999 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Milwaukee, Wisconsin.

This appeal was previously before the Board in October 2003.  
At that time, a remand was ordered to accomplish additional 
development.  

The September 1999 rating action on appeal continued a 20 
percent evaluation under Diagnostic Code 5257 for the 
veteran's torn right medial meniscus with chondromalacia of 
the right patella, postoperative.  Subsequently, in a July 
2005 rating determination, that RO revised the veteran's 
disability evaluations to reflect a 10 percent rating for the 
torn medial meniscus and a separate 10 percent evaluation for 
degenerative osteoarthritic changes, both effective from the 
May 18, 1999, the date of claim.  

Although the veteran's rating under Diagnostic Code 5257 was 
changed from 20 to 10 percent as a result of the July 2005 
rating action, it is noted that, due to the award of the 
separate arthritis rating, there was no reduction in the 
veteran's combined disability evaluation for his right knee 
disability.  Therefore, the provisions of 38 C.F.R. 
§ 3.105(e), for rating reductions, do not apply in the 
instant case. 

Finally, it is observed that, in a December 2000 
communication, the veteran expressed his desire for a hearing 
before a Veterans Law Judge sitting before the RO.  However, 
such request was withdrawn in correspondence dated in 
November 2002.




FINDINGS OF FACT

1.  Throughout the rating period on appeal, the veteran's 
torn right medial meniscus with chondromalacia of the right 
patella, postoperative, has been productive of complaints of 
weakness, with the competent evidence showing slight laxity.    

2.  Throughout the rating period on appeal, the veteran's 
advanced degenerative osteoarthritic changes of the right 
knee has been productive of complaints of pain and stiffness, 
with the competent evidence showing slight limitation of 
motion that does not lessen with repetition.    


CONCLUSIONS OF LAW

 1.  The criteria for entitlement to an evaluation in excess 
of 10 percent for a torn right medial meniscus with 
chondromalacia of the right patella, postoperative,
have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 4.71a, 
Diagnostic Code 5257 (2005).

2.  The criteria for entitlement to an evaluation in excess 
of 10 percent for advanced degenerative osteoarthritic 
changes of the right knee have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107(b) (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.159, 4.40, 4.45, 4.459, 4.71a, Diagnostic Code 
5003-5261 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the present case, VA satisfied its duty to notify by means 
of October 2004 and November 2004 letters from the agency of 
original jurisdiction (AOJ) to the appellant.  The letters 
informed the appellant of what evidence was required to 
substantiate the claim(s) and of his and VA's respective 
duties for obtaining evidence.  Additionally, the July 2005 
supplemental statement of the case set forth all pertinent 
diagnostic criteria, further apprising the veteran of the 
types of evidence required to prevail in his claim. 

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The AOJ letter(s) noted above 
informed him that additional information or evidence was 
needed to support his claim, and asked him to send the 
information or evidence to the AOJ.  In addition, a July 2005 
Supplemental Statement of the Case contained the complete 
text of 38 C.F.R. § 3.159(b)(1), which includes such notice.  
Under these circumstances, the Board is satisfied that the 
appellant has been adequately informed of the need to submit 
relevant evidence in his possession. 

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decision that is the basis of this appeal 
was already decided and appealed prior to VCAA enactment.  
The Court acknowledged in Pelegrini that where, as here, the 
§ 5103(a) notice was not mandated at the time of the initial 
AOJ decision, the AOJ did not err in not providing such 
notice.  Rather, the appellant has the right to content 
complying notice and proper subsequent VA process.  
Pelegrini, 18 Vet. App. at 120.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
reports of VA and private post service treatment and 
examination.  Additionally, the veteran's statements in 
support of his appeal are affiliated with the claims folder.  
The Board has carefully reviewed such  statements and 
concludes that he has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Legal criteria

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2005).  When a question arises as to which 
of two ratings applies under a particular diagnostic code, 
the higher evaluation is assigned if the disability more 
closely approximates the criteria for the higher rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3. 

Further, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  Nevertheless, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

Rating musculoskeletal disabilities

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Painful, unstable, or malaligned joints, 
due to healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  The 
factors involved in evaluating, and rating, disabilities of 
the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45.

Analysis

I.  Increased rating- torn right medial meniscus with 
chondromalacia of the right patella, postoperative

Throughout the rating period on appeal, the veteran is 
assigned a 10 percent evaluation for torn right medial 
meniscus with chondromalacia of the right patella, 
postoperative pursuant to Diagnostic Code 5257.  That Code 
section contemplates "other impairment of the knee," 
described as involving recurrent subluxation or lateral 
instability.  Under Diagnostic Code 5257, a 10 percent 
evaluation is warranted where the evidence shows slight knee 
impairment.  A 20 percent rating is warranted for moderate 
impairment.  

The Board finds that the competent evidence of record reveals 
no more than slight subluxation and lateral instability, 
commensurate with the currently assigned 10 percent rating.  
In reaching this conclusion, the Board has relied on the June 
1999 and April 2001 VA examination reports, which showed that 
the right knee was stable to varus and valgus stress.  Such 
examinations also revealed negative Lachman's, anterior 
drawer, posterior drawer and McMurray's tests.  Moreover, 
such negative findings were again echoed in an August 2002 
treatment report from Saint Joseph's Hospital.  Finally, most 
recent VA examination in December 2004 indicated that the 
veteran did not require a brace, cane or other assistive 
device for ambulation.  Indeed, at that time, the veteran 
denied that his right knee gave away or locked up.  
Additionally, both knees were stable to medial lateral stress 
testing, Lachman's test and the anterior drawer test.  It is 
acknowledged that the December 2004 VA examination revealed 
that McMurray's testing caused pain with both varus and 
valgus stress, and that there was slight relative laxity on 
the right as compared to the left with respect to anterior, 
posterior and medial-lateral stress testing.  However, such 
symptoms have already been appropriately considered in the 
current 10 percent rating assignment for slight knee 
impairment.  

Based on the foregoing then, the competent evidence is found 
to reflect a disability picture consistent with the currently 
assigned 10 percent evaluation under Diagnostic Code 5257.  
Moreover, because this Code section is not predicated solely 
on loss of range of motion, 38 C.F.R. §§ 4.40 and 4.45, 
regarding functional loss due to pain do not apply.  See 
Johnson v. Brown, 9 Vet. App. 7 (1996).  Put another way, 
evidence demonstrating additional functional limitation due 
to factors such as pain and weakness cannot serve as a basis 
for an increased rating under Diagnostic Code 5257.

The Board has also considered whether the veteran is entitled 
to an increased rating under any alternate Diagnostic Codes.  
The evidence fails to demonstrate impairment of the tibia or 
fibula, a higher rating is not possible under Diagnostic Code 
5262.  Further, as there is no showing of genu recurvatum, 
Diagnostic Code 5263 is inapplicable.  Finally, Code sections 
5260 and 5261, concerning limitation of leg motion, have been 
contemplated in the veteran's separate arthritis rating.  To 
consider these Code sections in the context of the veteran's 
residuals of anterior cruciate ligament repair, which relate 
more to knee stability than to mobility, would constitute 
impermissible pyramiding under 38 C.F.R. § 4.14.  

The Board has further considered whether any separate 
evaluations are applicable here.  In this regard, it is noted 
that the veteran's right knee disability involves a scar.  
Therefore, the Board has considered whether the veteran is 
entitled to a separate rating for such scar.  

Disabilities of the skin are addressed under 38 C.F.R. 
§ 4.118.  It is observed that revisions were made to 
38 C.F.R. § 4.118 during the pendency of this appeal.  
However, the Diagnostic Code at issue, 7804, remained 
essentially unchanged.  Throughout the entirety of the 
appeal, evidence of a superficial and painful scar is 
required in order to achieve a compensable rating under 
Diagnostic Code 7804.  Here the evidence does not establish 
that such criteria have been met.  Indeed, an August 2002 
treatment report from Saint Joseph's Hospital described the 
veteran's surgical scar as well healed.  Moreover, the 
evidence fails to indicate any complaints or treatment for 
symptoms associated with such scar.  Under these 
circumstances, a separate compensable evaluation for scar 
residuals is not appropriate here

In conclusion, the currently assigned 10 percent evaluation 
for the veteran's service-connected torn right medial 
meniscus with chondromalacia of the right patella, 
postoperative, appropriately reflects his disability picture 
and there is no basis for a higher rating.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

Finally, while recognizing the veteran's June 2004 comments 
to the effect that his knee pain caused him to sell his 
business, the evidence does not reflect that the disability 
at issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2005) is not 
warranted.

II.  Increased rating- advanced degenerative osteoarthritic 
changes of the right knee 

The veteran is rated at 10 percent disabling for advanced 
degenerative osteoarthritic changes of the right knee 
pursuant to Diagnostic Codes 5003 and 5010.  

Under Diagnostic Code 5010, arthritis due to trauma, 
substantiated by X-ray findings, is rated as degenerative 
arthritis.  Under Diagnostic Code 5003, degenerative 
arthritis is to be evaluated based on the limitation of 
motion of the joint.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  If the 
joint is affected by limitation of motion but the limitation 
of motion is non-compensable under the appropriate diagnostic 
code, a 10 percent rating applies for each such group of 
minor joints affected by limitation of motion.  In the 
absence of limitation of motion, a 10 percent rating applies 
for X-ray evidence of involvement of two or more minor joint 
groups.  A 20 percent rating applies for X-ray evidence of 
involvement of two or more minor joint groups, with 
occasionally incapacitating exacerbations. 38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2005).  For the purpose of rating 
disability from arthritis, the knee is considered a major 
joint.  38 C.F.R. § 4.46 (2005).

Limitation of leg motion is governed by Diagnostic Codes 5260 
and 5261.  Diagnostic Code 5260 concerns limitation of leg 
flexion.  A noncompensable evaluation is assigned where 
flexion is limited to 60 degrees.  A 10 percent rating is 
warranted where flexion is limited to 45 degrees.  A 20 
percent evaluation is for application where flexion is 
limited to 30 degrees.  Finally, a 30 percent rating applies 
where flexion is limited to 15 degrees.

Diagnostic Code 5261 pertains to limitation of leg extension.  
Under that Code section, a noncompensable evaluation is 
assigned where extension is limited to 5 degrees.  A 10 
percent rating is warranted where extension is limited to 10 
degrees.  A 20 percent evaluation is for application where 
extension is limited to 15 degrees.  A 30 percent rating 
applies where extension is limited to 20 degrees.  A 40 
percent rating is warranted where extension is limited to 30 
degrees.  Finally, a 50 percent evaluation is warranted where 
extension is limited to 45 degrees.  

In the present case, the competent evidence demonstrates 
flexion of no less than to 104 degrees, and limitation of 
extension to no worse than 10 degrees.  

The Board notes that, in rating musculoskeletal disabilities, 
it is appropriate to 
consider additional limitation of function due to factors 
such as pain, weakness, incoordination and fatigability.  See 
38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Here, the evidence reveals subjective 
complaints of right knee pain and stiffness.  In this vein, 
the veteran reported upon VA examination in April 2001 that 
he was only able to stand for approximately one hour and that 
he could only walk about a half mile due to right knee pain.  
He described his pain as "achy" and managed the discomfort 
with aspirin and Aleve.  Moreover, upon VA examination in 
December 2004, the veteran reported a lack of endurance due 
to right knee pain.  He also remarked that weightbearing 
activities precipitated flare-ups occurring weekly and 
lasting about one day.  Additionally, he reported significant 
right knee stiffness with prolonged sitting.  

Objectively, VA examination in June 1999 indicated minimal 
tenderness of the medial joint line.  Mild tenderness along 
the medial and lateral joint lines was again noted upon 
subsequent VA examination in April 2001.  That examination 
noted that the veteran's range of motion did not decrease 
with repeated attempts.  Most recently, at his December 2004 
VA examination, the veteran walked with a mild antalgic limp 
favoring the right leg and could only squat to about 50 
percent of normal.  That examination report further showed 
right knee pain throughout the final 5 degrees of flexion and 
extension.  However, no increased restriction was noted 
throughout the course of the examination.  

The foregoing evidence does not establish additional 
limitation of function such as to allow for the conclusion 
that the veteran's disability picture most nearly 
approximates the next-higher 20 percent evaluation.  Indeed, 
while the veteran's complaints of pain have been objectively 
verified, there is no demonstration that such pain has caused 
any additional loss of function.  Moreover, while the veteran 
walked with a slight limp, and could not fully squat, he did 
not require assistive devices for ambulation.  For these 
reasons, an increased rating based on DeLuca principles is 
not justified here.  Rather, it is found that the veteran's 
pain and weakness have been appropriately reflected in the 
current 10 percent disability evaluation.

The Board has also considered whether the veteran is entitled 
to a rating in excess of 10 percent under any alternate 
Diagnostic Codes.  However, as the evidence fails to 
establish ankylosis, Diagnostic Code 5256 is not for 
application.  No other Diagnostic Code section is applicable.

The Board has further contemplated whether any separate 
evaluations are applicable here.  In this regard, the Board 
acknowledges VAOPGCPREC 9-2004 (September 17, 2004), where it 
was held that a claimant who had both limitation of flexion 
and limitation of extension of the same leg must be rated 
separately under diagnostic codes 5260 and 5261 to be 
adequately compensated for functional loss associated with 
injury to the leg.  However, in the present case, the medical 
findings do not establish loss of flexion to a compensable 
degree.  Thus, assignment of separate evaluations for 
limitation of flexion and extension of the left leg is not 
appropriate here. 

Additionally, it is noted that the veteran's right knee 
disability involves a 9-cm. surgical scar, as indicated in 
the December 2004 VA examination report.  However, as 
previously discussed, there is no symptomatology referable to 
such scar.  For this reason, a separate evaluation is not for 
application. 

In conclusion, then, the currently assigned 10 percent 
evaluation for the veteran's 
degenerative osteoarthritic changes of the right knee is 
appropriate and there is no basis for a higher rating.  As 
the preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2005) is not 
warranted.




ORDER

A rating in excess of 10 percent for a torn right medial 
meniscus with chondromalacia of the right patella, 
postoperative, is denied.

A rating in excess of 10 percent for advanced degenerative 
osteoarthritic changes of the right knee is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


